            Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                        )   Criminal No. 21cr10056
     UNITED STATES OF AMERICA                           )
                                                        )   Violation:
                 v.                                     )
                                                        )   Count One: Conspiracy to Commit
     JUSTIN CAPELL,                                     )   Visa Fraud
                                                        )   (18 U.S.C. § 371)
                        Defendant                       )
                                                        )   Forfeiture Allegation:
                                                        )   (18 U.S.C. § 981(a)(1)(C) & 28 U.S.C. § 2461)

                                        INFORMATION

       At all times relevant to this Information:

                                       General Allegations

       1.       Defendant JUSTIN CAPELL (“CAPELL”) was a resident of Massachusetts. From

in or about 2002 to in or about November 2019, CAPELL worked for Global Premier Soccer

(“GPS”). During this time, CAPELL held several positions at GPS including soccer coach,

Clinical Director, and Chief Operating Officer – a position he held from 2010 to 2019.

       2.       GPS was a youth soccer organization based in Waltham, Massachusetts with

affiliates throughout the United States and abroad. Among other things, GPS offered youth soccer

instruction through clinics, town leagues, elite club leagues, tournaments, and international

residential academies. Many of GPS’s employees (including its coaching staff) were foreign

nationals present in the United States on temporary, non-immigrant visas.

       3.       Co-Conspirator 1 (“CC-1”) was a resident of Massachusetts and served as the Chief

Executive Officer of GPS.




                                                    1
            Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 2 of 15




       4.       Co-Conspirator 2 (“CC-2”) was a citizen and national of the United Kingdom.

From at least 2013 to in or about about June 2020, CC-2 worked for GPS as a soccer coach and in

the Human Resources department.

       5.       Co-Conspirator 3 (“CC-3”) was an attorney and the owner of a law firm based in

Framingham, Massachusetts that specialized in immigration law. GPS retained CC-3 to assist in

obtaining visas for GPS’s foreign coaching staff.

       6.       Syracuse Pro Sports, LLC, which did business as the Syracuse Silver Knights, was

a professional indoor men’s soccer club based in Syracuse, New York. From 2014 through 2018,

the Silver Knights competed in the Major Arena Soccer League (“MASL”). In or about June 2018,

the Silver Knights moved to Utica, New York and became Utica City FC, which continues to

compete in the MASL.

       7.       Individual-1 was a resident of New York and an owner and the president of the

Silver Knights organization.

       8.       Boston Elite Soccer, LLC, which did business as the Boston Breakers, was a

professional women’s soccer club based in Allston, Massachusetts. From 2013 through 2017, the

team competed in the National Women’s Soccer League (“NWSL”). In or about January 2018,

prior to the start of the 2018 season, the Boston Breakers ceased operations and the organization

dissolved.

       9.       Individual-2 was a resident of Massachusetts and a part owner and Co-Managing

Partner of the Boston Breakers.

       10.      Individual-3 was a citzen and national of the United Kingdom and served as

General Manager and at different times as President of Soccer Operations and Development for

the Boston Breakers. Prior to working with the Boston Breakers, Individual-3 worked at GPS.



                                                2
           Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 3 of 15




         11.   Sky Blue FC was a professional women’s soccer club based in Harrison, New

Jersey. Since 2013, the team has competed in the NWSL.

         12.   Beneficiary-1 was a citizen and national of the United Kingdom who worked as

a soccer coach for GPS in Massachusetts. From 2013 through 2019, Beneficiary-1 was present

and worked in the U.S. pursuant to Professional Support (“P-1S”) visas obtained through the

Silver Knights and Boston Breakers, several temporary H-2B non-agricultural worker visas

obtained by GPS affiliates in Massachusetts, New York, and Maine, and a J-1 temporary

exchange visitor visa, all of which were submitted for the ultimate benefit of GPS.

         13.   Beneficiary-2 was a citizen and national of the United Kingdom who worked as a

soccer coach for GPS in Massachusetts. From 2013 to 2017, Beneficiary-2 was present and

worked in the U.S. pursuant to several H-2B visas obtained by GPS affiliates in Massachusetts,

New Hampshire, Rhode Island, and New York. Beneficiary-2 was also listed in a P-1S petition

filed by the Boston Breakers, but was denied.

                                     The P-1S Visa Program

         14.   Professional athlete (“P-1A”) visas are a category of visas available to foreign

nationals who perform as athletes individually or as part of a U.S. team at an internationally

recognized level. The P-1A classification allows for temporary admission of individual athletes

to the United States for up to five years. P-1A visas can be extended in increments of up to five

years.

         15.   P-1S visas are available for essential support personnel for P-1A athletes in the

United States. Essential support personnel are eligible for P-1S classification if they are integral

to the performance of a P-1A athlete, and perform support services that cannot be readily




                                                 3
            Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 4 of 15




performed by a U.S. worker.          Support personnel may include coaches, scouts, trainers,

broadcasters, referees, linesmen, umpires, and interpreters.

       16.      In order to apply for a P-1S visa, an employer has to submit to United States

Citizenship and Immigration Services (“USCIS”) a Form I-129, Petition for Nonimmigrant

Worker. In addition to the Form I-129, an employer also had to submit several supporting

documents including: (i) a consultation letter from a labor organization with expertise in the area

of the beneficiary’s skill; (ii) a statement describing why the beneficiary is essential and his or her

experience with the P-1 athlete; and (iii) a copy of a contract or summary of the terms of the oral

agreement between the beneficiary and the employer.

       17.      Upon approval of the Form I-129, USCIS notifies the petitioning employer of the

approval and that foreign workers must apply for the P-1S visas with the U.S. Department of State.

As part of the application process, beneficiaries must attend an interview at a United States

Embassy or Consulate abroad during which they are asked questions about their employment in

the United States.

                                      The H-2B Visa Program

       18.      The H-2B non-agricultural worker program is administered by the United States

Department of Labor (“DOL”) and USCIS, . The H-2B program allows United States employers

to fill specific, temporary non-agricultural jobs.        For an employer to qualify for H-2B

classification, the employer is required to establish that:

       a.       The need for the foreign workers’ services or labor is temporary;

       b.       There are an insufficient number of United States citizens who are able, willing, or

                qualified and available to do the temporary work; and




                                                  4
               Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 5 of 15




          c.       The employment of H-2B foreign workers will not adversely affect the wages and

                   working conditions of similarly employed United States citizen workers.

          19.      Before requesting H-2B classification from USCIS, an employer seeking H-2B

workers first must submit an Application for Foreign Temporary Labor Certification, known as an

ETA-9142, to DOL. The completed ETA-9142 must describe the number of jobs to be filled and

the specific nature, dates, and location of the jobs that the H-2B workers will perform in the United

States.

          20.      An employer must demonstrate in the ETA-9142 that it has conducted recruitment

efforts in the geographical area of the proposed employment and has not found United States

citizen workers willing to perform the work set forth and described in the ETA-9142 at the

prevailing wage for that area.

          21.      After DOL issues a Final Determination Letter certifying an employer for use of

H-2B workers for specified jobs and job locations, the employer must submit a Form I-129,

Petition for Nonimmigrant Worker, to USCIS to obtain approval for the issuance of H-2B visas.

The I-129 requires the employer to describe the number of jobs to be filled, the number of H-2B

visas requested for temporary alien workers, and the specific nature and location of the jobs that

the H-2B workers will perform in the United States.

          22.      Upon USCIS approval of the I-129, USCIS notifies the employer that its petition

has been approved and that foreign workers may apply for the H-2B visas with the U.S.

Department of State at the United States Embassy or Consulate abroad.

      23.          Once a foreign worker enters the United States on an H-2B visa, that worker is only

permitted to work for the employer who submitted the ETA-9142 and I-129 that resulted in the




                                                    5
           Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 6 of 15




issuance of the worker’s H-2B visa, and only in the specific geographic location reflected in those

forms.

                                       Overview of the Conspiracy

         24.        From in or about at least 2016 through in or about October 2019, CAPELL and

coconspirators known and unknown to the U.S Attorney conspired to defraud federal agencies by

submitting false and fraudulent visa petitions in order to secure work visas for hundreds of GPS

employees.

                                  Object and Purpose of the Conspiracy

         25.        The principal object of the conspiracy was to commit visa fraud, in violation of

Title 18, United States Code, Section 1546(a). The principal purpose of the conspiracy was to use

fraudulently obtained temporary work visas and immigration benefits in order to create and

maintain a permanent U.S. workforce for GPS at a fraction of what it would otherwise cost.

                                  Manner and Means of the Conspiracy

         26.        Among the manner and means by which CAPELL, CC-1, CC-2, CC-3, and others

known and unknown to the U.S. Attorney carried out the conspiracy were the following:

               a.      Filing P-1S petitions on behalf of at least seven professional soccer teams that

                       contained materially false and misleading information regarding the teams’

                       purported need for P-1S beneficiaries, how the beneficiaries would be

                       employed, how much the beneficiaries would be paid, and what entity would

                       employ them.

               b.      Creating false contracts between professional sports teams and the purported

                       beneficiaries and including those contracts as part of the fraudulent P-1S visa

                       submissions.



                                                    6
         Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 7 of 15




             c.     Making false representations to the visa beneficiaries concerning, among other

                    things, the nature of their work and pay and, in some instances, directing them

                    to mislead the U.S. State Department and USCIS during visa interviews.

             d.     Employing beneficiaries of P-1S visas as youth soccer coaches instead of as

                    employees of the petitioning professional sports teams, as required by the visas.

             e.     Filing H-2B petitions that contained materially false and misleading

                    information about the need, scope, and location of the jobs the H-2B foreign

                    workers would fill.

             f.     Instructing foreign workers to lie about the terms of their employment with GPS

                    during H-2B visa interviews with U.S. State Department personnel.

             g.     Employing beneficiaries who received H-2B visas in geographic locations other

                    than those authorized by the visas.

                            Overt Acts in Furtherance of the Conspiracy

       27.        From in or about at least 2016 through in or about October 2019, CAPELL, CC-1,

CC-2, CC-3, and others known and unknown to the U.S. Attorney, committed and caused to be

committed the following overt acts, among others, in furtherance of the conspiracy:

                                          False P-1S Visas

             a.     On or about June 1, 2016, at CC-1’s direction, CAPELL created fake

                    employment contracts for various GPS employees.           The contracts stated,

                    falsely, that the employees would work as “Scouts” for Sky Blue and as

                    “Assistant Coaches / Scouts” for the Boston Breakers—at salaries far above

                    their actual GPS compensation—and falsely indicated that they would report

                    directly to the teams’ Head Coaches and/or Technical Directors.



                                                  7
Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 8 of 15




 b.    On or about June 28, 2016, CC-3 submitted a petition to USCIS on behalf of

       Sky Blue seeking the issuance of seven P-1S visas. The petition contained

       materially false information about the beneficiaries’ purported employment and

       attached fraudulent supporting documentation, including the false employment

       contracts CAPELL had created.

 c.    At some point prior to July 2016, CAPELL and CC-1 instructed a GPS

       employee to fabricate coaching licenses for various P-1S beneficiaries that

       appeared to be issued by the English Football Association (the “FA”).

 d.    On or about July 6, 2016, CC-3 submitted to USCIS a petition on behalf of Sky

       Blue seeking the issuance of an additional six P-1S visas.       The petition

       contained materially false information about the beneficiaries’ purported

       employment and attached fraudulent supporting documentation – including at

       least two fake FA coaching licenses.

 e.    On or about November 18, 2016, CC-3 submitted to USCIS a petition on behalf

       of the Boston Breakers seeking the issuance of seven P-1S visas, including one

       for CC-2.   The petition contained materially false information about the

       beneficiaries’ purported employment and attached fraudulent supporting

       documentation – including false employment contracts.

 f.    On or about January 3, 2017, in response to a Request for Evidence (“RFE”)

       issued by USCIS regarding the employment of the beneficiaries included in the

       Boston Breakers’ petition, CC-3 emailed CC-1 and CAPELL a proposed

       response to the RFE that falsely purported to be from Individual-2, the Co-




                                    8
Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 9 of 15




       Managing Partner of the Boston Breakers. The response falsely stated that the

       beneficiaries were employees of the Boston Breakers.

 g.    Later that same day, CC-1 responded via email to CC-3 and CAPELL that

       Individual-2 “[i]sn’t going to be able to say employees of the company.” CC-

       1 stated: “If this isn’t going to work we might be in trouble here. We could

       maybe add back in assistant coaches but we can’t have him outright say that

       they are employees.”

 h.    On or about January 6, 2017, CC-3 submitted a response to the RFE that

       included the original language CC-3 had proposed, falsely stating that the

       beneficiaries “remain employees of the Company.” The response was signed

       by Individual-3, the President of Soccer Operations and Development, who was

       also a former GPS employee, and not by Individual-2

 i.    In or around December 2016, at CC-1’s direction, CAPELL created fake

       employment contracts, bearing the forged electronic signature of Individual-1,

       and stating, falsely, that the employees—who actually worked for GPS—would

       be employed as “Assistant Coaches/Scouts” by the Silver Knights, and would

       report directly to the Head Coach and/or Technical Director.

 j.    On or about December 27, 2016, CC-3 submitted to USCIS a petition on behalf

       of the Silver Knights seeking the issuance of seven P-1S visas, including one

       for Beneficiary-1. The petition contained materially false information about the

       beneficiaries’ purported employment and attached fraudulent supporting

       documentation, including the false employment contracts CAPELL had

       created.



                                    9
Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 10 of 15




 k.    On or about January 10, 2017, prior to Beneficiary-1’s visa interview at the U.S.

       Consulate in Belfast, Northern Ireland, CC-1 provided Beneficiary-1 with

       instructions, by e-mail, telling her how to falsely describe her purported job

       with the Silver Knights during the interview.

 l.    On or about February 23, 2017, in advance of a welcome/training session for

       new GPS soccer coaches, CC-1 instructed CAPELL, CC-2, and others by email

       to separate the coaches seeking P-1S visas from the rest of the group so that

       they could be instructed how to answer questions (falsely) during their visa

       interviews. CC-1 explained: “They will need to be rock solid at the embassy.

       Their line will be that they are coming out to coach for the Florida tropics [a

       professional soccer team based in Lakeland, Florida] – They can be told that

       once in the US the tropics will assign them to GPS as a scout all consistent with

       our partnership but they shouldn’t bring that up at the interview by any means[.]

       They shouldn’t even mention GPS even though GPS is effectively acting as the

       coach placement agency[.]”

 m.    On or about March 31, 2017, Individual-1 e-mailed CC-3, asking: “Is the US

       government aware of who are paying these scouts? There are no contracts with

       the silver knights.” CC-3 responded, falsely: “Yes, we include the contract

       showing that GPS is paying them when we file petitions.”

 n.    In or around January 2018, at CC-1’s direction, CAPELL instructed CC-2 to

       have GPS coaches on Silver Knights P-1S visas create false, backdated scouting

       reports to make it appear they were working for the Silver Knights.




                                    10
Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 11 of 15




 o.    On or about February 7, 2018, CC-2 emailed CAPELL and CC-1 regarding the

       false scouting reports, asking: “Do you have templates from Syracuse so I can

       send out to staff on the Syracuse P1 for their scouting reports? Also – what is

       the deadline for them to submit for the months they have been on the visa

       already?” CAPELL responded, via email: “Yes, the months they have been on

       the visa.”

                            False H-2B Visas

 p.    On or about November 22, 2016, CC-3 submitted to USCIS a petition seeking

       the issuance of 18 H-2B visas for Program Assistants for GPS in New York.

       USCIS approved the petition on or about December 1, 2016.

 q.    On or about January 19, 2017, CC-2 e-mailed Beneficiary-2 to alert him that he

       had been placed on a GPS New York H-2B visa. CC-2 instructed Beneficiary-

       2 to provide GPS’s New York office address if Beneficiary-2 was asked during

       the visa interview for an address in the United States. In fact, Beneficiary-2

       worked in Massachusetts. CC-2 also instructed Beneficiary-2 to list CAPELL

       if asked for a contact in the United States. CC-2’s email attached a document

       with instructions on how to navigate the visa process. That document contained

       the following warning:

          It is very important that you are completely prepared when
          you go for your Visa interview. First of all, you must be
          aware of what Visa you are being transferred onto.
          Sometimes, depending on visa space, you may be assigned
          to a visa for a different state than the state that you will
          actually be working in. For example, if you are going onto a
          GPS-New York Visa but have been assigned to work in
          Mass, at your interview, you will tell the interviewer you will
          be going to our Franchise in New York. If you are being put
          on a New York visa and you tell the consulate you are

                                    11
Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 12 of 15




          working in Mass, this will raise red flags and potentially
          cause your Visa to be denied. (emphasis in original).




                                  12
         Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 13 of 15




                                         COUNT ONE
                                Conspiracy to Commit Visa Fraud
                                       (18 U.S.C. § 371)

      The U.S. Attorney charges:

       28.      The U.S. Attorney re-alleges and incorporates by reference paragraphs 1-27 of this

Information.

       29.     From in or about at least 2016 through in or about October 2019, in the District of

Massachusetts and elsewhere, the defendant,

                                        JUSTIN CAPELL,

conspired with others known and unknown to the U.S. Attorney to commit visa fraud, that is, to

knowingly make under oath and as permitted under penalty of perjury under Title 28, United States

Code, Section 1746, to subscribe as true, any false statement with respect to a material fact in any

application, affidavit, and other document required by the immigration laws and regulations

prescribed thereunder, and to knowingly present such application, affidavit, and other document

which contains any such false statement and which fails to contain any reasonable basis in law and

fact, in violation of Title 18, United States Code, Section 1546(a).

               All in violation of Title 18, United States Code, Section 371.




                                                13
         Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 14 of 15




                                FORFEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       30.      Upon conviction of the offense in violation of Title 18, United States Code, Section

371, as set forth in Count One, the defendant,

                                        JUSTIN CAPELL,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which constitutes

or is derived from proceeds traceable to the offense.

       31.      If any property described in paragraph 30 above, as being forfeitable pursuant to

Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant --

       a.      cannot be located upon the exercise of due diligence;

       b.      has been transferred, or sold to, or deposited with a third party;

       c.      has been placed beyond the jurisdiction of the Court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property that cannot be divided without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p) to seek forfeiture of any other property

of the defendant up to the value described in paragraph 30 above.

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).




                                                 14
        Case 1:21-cr-10056-RWZ Document 1 Filed 02/12/21 Page 15 of 15




                                               ANDREW E. LELLING
                                               UNITED STATES ATTORNEY



                                               /s/ Jordi de Llano
                                               JORDI DE LLANO
                                               MACKENZIE A. QUEENIN
                                               ASSISTANT UNITED STATES ATTORNEYS
                                               DISTRICT OF MASSACHUSETTS



District of Massachusetts: February 12, 2021




                                                15
